



Exhibit 10.16



--------------------------------------------------------------------------------



Post-Termination Agreement and Covenant Not to Compete
This Post-Termination Agreement and Covenant Not to Compete (this “Agreement”)
is entered into as of June 6, 2019 by and between Walmart Inc., a Delaware
Corporation and its subsidiaries and affiliates (collectively, “Walmart”) and
Suresh Kumar (“Associate”).


Recitals
WHEREAS, Associate has accepted an offer letter from Walmart dated April 26,
2019 (the “Offer Letter”) whereby Associate has agreed to become Global Chief
Technology Officer and Chief Development Officer (the “Initial Employment”); and
WHEREAS, as a material condition of Associate’s Initial Employment with Walmart
and to receiving the compensation detailed in the Offer Letter including,
specifically, the Sign-On Bonus and certain special equity awards (which are
detailed in the Offer Letter), Associate is required to execute and deliver this
Agreement to be attached as Exhibit A to the Offer Letter. Associate hereby
executes this Agreement in Bentonville, Arkansas, where Walmart maintains its
principal corporate offices ("Corporate").


Agreement
NOW, THEREFORE, in consideration of the premises and acknowledgments, covenants,
representations, warranties and agreements contained herein and for other good
and valuable consideration, including but not limited to, Associate’s Initial
Employment with Walmart, the opportunity to receive the compensation and Sign-On
Bonus detailed in the Offer Letter, and the promise of payments under this
Agreement, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


I.
Acknowledgements

As part of this Agreement, the parties specifically acknowledge that:
a)
Walmart is a major retail operation, with stores located throughout the United
States, territories of the United States and in certain foreign countries;

b)
Associate will become Global Chief Technology Officer and Chief Development
Officer, which is a key executive officer position appointed by the Walmart
Board of Directors and Associate will report to the President and Chief
Executive Officer of Walmart, who is located at Corporate;

c)
As an essential part of its business, Walmart has cultivated, established and
maintained long-term customer and vendor relationships and goodwill, and
competitive advantages which are difficult to develop and maintain, have
required and continue to require a significant investment of time, effort and
expense, and that can suffer significantly and irreparably upon the departure of
key officers, regardless of whether the officer has been personally involved in
developing or maintaining the relationships, goodwill or competitive advantages;

d)
In the development of its business, Walmart has expended a significant amount of
time, money and effort in developing, maintaining and protecting private,
sensitive, confidential, proprietary and trade secret information including but
not limited to, information regarding Walmart’s products or services,
strategies, research and development efforts, logistics, transportation, selling
and delivery plans, geographic markets, developing or potential geographic
markets, developing or potential product markets, mergers, acquisitions,
divestitures, data, business methods, computer programs and related source and
object code, supplier and customer relationships, contacts and information,
methods or sources of product manufacture, know-how, product or service cost or
pricing, personnel allocation or organizational structure, business, marketing,
development and expansion or contraction plans, information concerning the legal
or financial affairs of Walmart, any other non-public information, and any other
information protected by the Nondisclosure and Restricted Use Agreement executed
by






--------------------------------------------------------------------------------





Associate (collectively, “Confidential Information”), the disclosure or misuse
of which could cause irreparable harm to Walmart’s business, anticipated
business, and its competitive position in the retail marketplace;
e)
As Global Chief Technology Officer and Chief Development Officer, Associate will
have access to Confidential Information that would be of considerable value to
Walmart’s global and domestic competitors and potential competitors; and

f)
Associate acknowledges that Walmart is entitled to take appropriate steps to
ensure:

i.
That its associates do not misappropriate or make any other improper use of
Confidential Information;

ii.
That no individual associate, competitor or potential competitor gains an
unfair, competitive advantage over Walmart; and

iii.
That its competitors and potential competitors do not improperly gain access to
or make any use of Confidential Information in their efforts to compete against,
or cause harm to, Walmart.



II.
Transition Payments

For purposes of this Agreement, the term "Separation Date" means the effective
date of Associate’s termination of employment with Walmart. If Walmart
terminates Associate’s employment, Walmart will pay Associate certain transition
payment(s) as detailed below based upon Associate’s base salary at the rate in
effect on the Separation Date (“Transition Payments”), subject to such
withholding as may be required by law and subject to the conditions set forth in
this Section II. Transition Payments will commence and be paid at the times and
in the amounts provided in Section II (f).
a)
Transition Payments will not be paid if Associate is terminated as the result of
Associate’s violation of any Walmart policy.

b)
No Transition Payments will be paid if Associate voluntarily resigns or retires
from employment with Walmart.

c)
Receipt of Transition Payments is contingent on Associate executing a waiver and
release of claims at the time of Associate’s separation from employment with
Walmart in a form that is satisfactory to Walmart.

d)
Given the availability of other programs designed to provide financial
protection in such circumstances, Transition Payments will not be paid under
this Agreement if Associate dies or becomes disabled on or before the Separation
Date. If Associate dies during the period when Transition Payments are being
made, Transition Payments will cease, and Associate’s heirs will not be entitled
to the continuation of such payments. Transition Payments will not be affected
should Associate become disabled after the Separation Date.

e)
Associate’s violation of the obligations under Sections IV, V or VI, below, or
any other act that is materially harmful to Walmart’s business interests while
the Agreement remains in effect, will result in the immediate termination of the
Transition Payments, the recovery of the Transition Payments already made, and
any other remedies that may be available to Walmart. In such event, Associate
acknowledges that this Agreement and Associate's obligations hereunder shall
continue per their terms and that Associate shall not claim that the Agreement
fails for lack of consideration in light of the Sign-On Bonus and Initial
Employment specifically referenced and incorporated above.

f)
Transition Payments will be paid on the following schedule based on length of
service:

i.
Should Associate's Separation Date be on or before January 31, 2020, the
Transition Payment will be equivalent to three (3) months of base salary, and
will be paid within thirty (30) days of the Separation Date;

ii.
Should Associate's Separation Date be anytime between February 1, 2020 through
January 31, 2021, the Transition Payment will be one (1) year of base salary.
50% of such Transition Payment will be paid within thirty (30) days of the
Separation Date and the remainder will be paid in accordance with subsection iv
below; and

iii.
Should Associate's Separation Date be on or after February 1, 2021, the
Transition Payment will be two (2) years of base salary. 25% of such Transition
Payment will be paid within thirty (30) days of the Separation Date and the
remainder will be paid in accordance with subsection iv below.

iv.
The remainder of the Transition Payments per subsection ii and iii above shall
commence on the first regularly scheduled pay period six (6) months after
Associate’s termination and






--------------------------------------------------------------------------------





shall be made during each regularly scheduled pay period thereafter until paid
in full. Each Transition Payment shall be the amount which would have continued
as part of Associate’s regular base salary, less applicable withholding, and
shall be made in the regularly scheduled payroll cycle, subject to the terms and
conditions of this Agreement.
g)
Receipt of Transition Payments will not entitle Associate to participate during
the Transition Period in any other incentive, restricted stock, performance
share, stock option, stock incentive, profit sharing, management incentive or
other associate benefit plan or program maintained by Walmart; except that,
Associate will be entitled to participate in such plans or programs to the
extent that the terms of the plan or program provide for participation by former
associates. Such participation, if any, shall be governed by the terms of the
applicable plan or program.



III.
Benefits

Associate will be eligible for all other payments and benefits accrued and owing
at the time of termination. Participation in all other benefits programs
available to current associates will end on the effective date of Associate’s
termination, subject to Associate’s rights under COBRA to continue group medical
and dental coverage for eighteen (18) months, pursuant to the terms of COBRA,
which are currently extended to terminating Walmart associates.


IV.
Covenant Not to Compete and Non-Solicitation of Associates

Due to the strategic, sensitive and far-reaching nature of the Associate’s
position at Walmart and the Confidential Information to which the Associate will
be exposed, Associate agrees, promises, and covenants that:
a)
For a period of two (2) years from the date on which Associate’s employment with
Walmart terminates, and regardless of the cause or reason for such termination,
Associate will not directly or indirectly:

i.
Own, manage, operate, finance, join, control, advise, consult, render services
to, have a current or future interest in, or participate in the ownership,
management, operation, financing or control of, or be employed by or connected
in any manner with, any Competing Business as defined below in Section IV (b)
(i) and/or any Global Retail Business as defined below in Section IV (b) (ii);
and/or

ii.
Participate in any other activity that risks the use or disclosure of
Confidential Information either overtly by the Associate or inevitably through
the performance of such activity by the Associate; and/or

iii.
Solicit for employment, hire or offer employment to, or otherwise aid or assist
any person or entity other than Walmart in soliciting for employment, hiring, or
offering employment to, any officer, officer equivalent or management associate
of Walmart, or any of its subsidiaries or affiliates.

b)
i.     For purposes of this Agreement, the term “Competing Business” shall
include

any general or specialty retail, grocery, wholesale membership club or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates that:
1.
Sells goods or merchandise at retail to consumers and/or businesses (whether
through physical locations, via the internet or combined) or has plans to sell
goods or merchandise at retail to consumers and/or businesses (whether through
physical locations, via the internet or combined) within twelve (12) months
following Associate’s last day of employment with Walmart in the United States;
and

2.
Has gross annual consolidated sales volume or revenues attributable to its
retail operations (whether through physical locations, via the internet or
combined) equal to or in excess of U.S. $7 billion.

ii.
For purposes of this Agreement, the term “Global Retail Business” shall include
any general or specialty retail, grocery, wholesale membership club or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates, that:

1.
In any country or countries outside of the United States in which Walmart
conducts business or intends to conduct business in the twelve (12) months
following Associate’s last day of employment with Walmart, sells goods or
merchandise at retail to consumers and/or businesses (whether through physical
locations, via the internet or combined); and






--------------------------------------------------------------------------------





2.
Has gross annual consolidated sales volume or revenues attributable to its
retail operations (whether through physical locations, via the internet or
combined) equal to or in excess of U.S. $7 billion in any country pursuant to

3.
(b) (ii) (1) or in the aggregate equal to or in excess of U.S. $7 billion in any
countries taken together pursuant to (b) (ii) (1) when no business in any one
country has annual consolidated sales volume or revenues attributable to its
retail operations equal to or in excess of U.S. $7 billion.

iii.
For purposes of this Agreement, the term “Management Associate” shall mean any
domestic or international associate holding the title of “manager” or above.

iv.
For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.

v.
For purposes of this Agreement, the term “Officer Equivalent” shall mean any
non-U.S. Walmart associate who Walmart views as holding a position equivalent to
an officer position, such as managers and directors in international markets,
irrespective of whether such managers and directors are on assignment in the
U.S.

c)
Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business and/or a Global Retail
Business will not be deemed ownership or participation in ownership of a
Competing Business and/or a Global Retail Business for purposes of this
Agreement.

d)
The covenant not to compete contained in this Section IV shall bind Associate,
and shall remain in full force and effect, regardless of whether Associate
qualifies or continues to remain eligible, for the Transition Payments described
in Section II above. Termination of the Transition Payments pursuant to Section
II will not release Associate from Associate’s obligations under this Section IV
or Section V and VI.



V.
Future Assistance

Associate agrees to provide reasonable assistance and cooperation to Walmart in
connection with any agency investigation, litigation or similar proceedings that
may exist or may arise regarding events as to which Associate has knowledge by
virtue of Associate’s employment with Walmart. Walmart will compensate Associate
for reasonable travel, materials and other expenses incidental to any such
support Associate may provide to Walmart, at Walmart’s request.
 
VI.
Preservation of Confidential Information

Associate will not at any time, directly or indirectly, use or disclose any
Confidential Information obtained during the course of his/her employment with
Walmart and following his/her termination of employment with Walmart, except as
may be authorized by Walmart.


VII.
Remedies for Breach

The parties shall each be entitled to pursue all legal and equitable rights and
remedies to secure performance of their respective obligations and duties under
this Agreement, and enforcement of one or more of these rights and remedies will
not preclude the parties from pursuing any other rights and remedies. Associate
acknowledges that a breach of the provisions of Sections IV through VI, above
could result in substantial and irreparable damage to Walmart’s business, and
that the restrictions contained in Sections IV through VI are a reasonable
attempt by Walmart to protect its rights and to safeguard its Confidential
Information goodwill and business relationships. Associate expressly agrees that
upon a breach or a threatened breach of the provisions of Sections IV through
VI, Walmart shall be entitled to injunctive relief to restrain such violation,
and Associate hereby expressly consents to the entry of such temporary,
preliminary, and/or permanent injunctive relief, as may be necessary to enjoin
the violation or threatened violation of Sections VI through VI. With respect to
any breach of this Agreement by Associate, Associate agrees to indemnify and
hold Walmart harmless from and against any and all loss, cost, damage, or
expense, including, but not limited to, attorneys’ fees incurred by Walmart, and
to return immediately to Walmart all of the monies previously paid to Associate
by Walmart under this Agreement (but, for the avoidance of doubt, not including
the Sign-On Bonus except if otherwise required pursuant to the terms of the
Offer Letter); provided, however, that such repayment shall not constitute a
waiver by Walmart of any other remedies available under this Section or by law
or a waiver of its right to enforce any other provision of this Agreement.


VIII.
Severability






--------------------------------------------------------------------------------





In the event that a court of competent jurisdiction shall determine that any
portion or subportion of this Agreement is invalid or otherwise unenforceable,
the parties agree that the remaining portions or subportions of the Agreement
shall remain in full force and effect. The parties also expressly agree that if
any portion or subportion of the covenant not to compete or non-solicitation set
forth in Section VI shall be deemed unenforceable, then the Agreement shall
automatically be deemed to have been amended to incorporate such terms as will
render the covenant enforceable to the maximum extent permitted by law.




IX.
Nature of the Relationship

Nothing contained in this Agreement shall be deemed or construed to constitute a
contract of employment for a definite term. The parties acknowledge that
Associate is not employed by Walmart for a definite term, and that either party
may sever the employment relationship at any time and for any reason not
otherwise prohibited by law.
 
X.
Entire Agreement

This document, along with the Offer Letter and the most recent Non-Disclosure
and Restricted Use Agreement executed by and between the parties (the “Ancillary
Agreement”), contain the entire understanding and agreement between Associate
and Walmart regarding the subject matter of this Agreement, the Offer Letter and
the Ancillary Agreement. This Agreement, together with the Offer Letter and
Ancillary Agreement, supersede and replace any and all prior understandings or
agreements between the parties regarding these subjects, and no representations
or statements by either party shall be deemed binding unless contained herein or
therein.


XI.
Modification

This Agreement may not be amended, modified or altered except in writing signed
by both parties or their designated representatives.


XII.
Successors and Assigns

This Agreement will inure to the benefit of, and will be binding upon, Walmart,
its successors and permitted assigns, and on Associate and his/her heirs,
successors, and permitted assigns. No rights or obligations under this Agreement
may be assigned to any other person without the express written consent of all
parties hereto.


XIII.
Counterparts

This Agreement may be executed in counterparts, in which case each of the two
counterparts will be deemed to be an original.


XIV.
Governing Law and Venue

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to Delaware law concerning the
conflicts of law. The parties agree that any action relating to the
interpretation, validity or enforcement of this Agreement shall be brought in
the courts of the State of Delaware, County of New Castle, or in the United
States District Court of Delaware, and the parties hereby expressly consent to
the jurisdiction of such courts and agree that venue is proper in those courts.
The parties do hereby irrevocably:
a)
Submit themselves to the personal jurisdiction of such courts;

b)
Agree to service of such courts’ process upon them with respect to any such
proceeding;

c)
Waive any objection to venue laid therein; and

d)
Consent to service of process by registered mail, return receipt requested.



Associate further agrees that in any claim or action involving the execution,
interpretation, validity, or enforcement of this Agreement, Associate will seek
satisfaction exclusively from the assets of Walmart and will hold harmless all
of Walmart’s individual directors, officers, employees, and representatives.


XV.
Statement of Understanding

By signing below, Associate acknowledges:
a)
That Associate has received a copy of this Agreement,






--------------------------------------------------------------------------------





b)
That Associate has read the Agreement carefully before signing it,

c)
That Associate has had ample opportunity to ask questions concerning the
Agreement and has had the opportunity to discuss the Agreement with legal
counsel of Associate’s own choosing, and

d)
That Associate understands the rights and obligations under this Agreement and
enters into this Agreement voluntarily.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.




WALMART INC.                SURESH KUMAR


    
By: _/s/Jackie Telfair            /s/Suresh Kumar    
Name: Jackie Telfair
Title: SVP, Global Total Rewards





